FILED
                             NOT FOR PUBLICATION                            AUG 13 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



GABRIEL ALEJANDRO FUENTES-                       No. 10-72384
RODRIGUEZ,
                                                 Agency No. A075-505-832
               Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted August 8, 2012 **

Before:        ALARCÓN, BERZON, and IKUTA, Circuit Judges.

       Gabriel Alejandro Fuentes-Rodriguez, a native and citizen of Mexico,

petitions for review of the Board of Immigration Appeals’ (“BIA”) order

dismissing his appeal from an immigration judge’s (“IJ”) decision denying his




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
applications for cancellation of removal and voluntary departure. We have

jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

agency’s factual findings, and review de novo questions of law, including due

process claims. Ibarra-Flores v. Gonzales, 439 F.3d 614, 618 (9th Cir. 2006). We

deny in part and dismiss in part the petition for review.

      Substantial evidence supports the BIA’s conclusion that Fuentes-Rodriguez

did not meet the continuous physical presence requirement for cancellation of

removal. See 8 U.S.C. § 1229b(b)(1)(A). In addition, he was ineligible for

voluntary departure due to his previous grant. See 8 U.S.C. § 1229c.

      The BIA did not err in concluding that Fuentes-Rodriguez did not establish a

due process violation by the IJ. Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000).

      We lack jurisdiction to review Fuentes-Rodriguez’s ineffective assistance of

counsel claim because he failed to raise it before the agency. See Barron v.

Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004) (this court lacks jurisdiction to review

contentions not raised before the agency).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           2                                   10-72384